NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FOOTHILL CHURCH, a California Non-              No.    19-15658
Profit Corporation; et al.,
                                                D.C. No.
                Plaintiffs-Appellants,          2:15-cv-02165-KJM-EFB

 v.
                                                MEMORANDUM*
MARY WATANABE*, in her official
capacity as Director of the California
Department of Managed Health Care,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of California
               Kimberly J. Mueller, Chief District Judge, Presiding

                    Argued and Submitted November 20, 2020
                     Submission Vacated November 24, 2020
                           Resubmitted July 19, 2021
                            San Francisco, California

Before: NGUYEN, HURWITZ, and BRESS, Circuit Judges.
Partial Concurrence and Partial Dissent by Judge BRESS



      *
             Mary Watanabe is substituted for her predecessor, Michelle Rouillard,
as Director of the California Department of Managed Health Care. Fed. R. App. P.
43(c)(2).
      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Foothill Church, Calvary Chapel Chino Hills, and Shepherd of the Hills

Church (the “Churches”) appeal the dismissal of their second amended complaint

(“SAC”) seeking relief against the Director of the California Department of

Managed Health Care (the “Director). We have jurisdiction under 28 U.S.C. §

1291, and we review de novo the district court’s dismissal for failure to state a

claim. Wilson v. Lynch, 835 F.3d 1083, 1090 (9th Cir. 2016). We affirm in part

and vacate in part.

      1. We affirm the dismissal of the Churches’ Establishment Clause claim.

The Knox-Keene Act and the Director’s 2014 Letters do not create a “facial

preference” among religions. Hernandez v. Comm’r, 490 U.S. 680, 695 (1989).

On the face of the SAC, all religious organizations can obtain the same limitation

on abortion coverage, and no organization can obtain the more extensive limitation

the Churches seek. And although facial neutrality “is not determinative,” Church

of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 534 (1993), the

Churches have not otherwise alleged a violation under the three-prong test in

Lemon v. Kurtzman, 403 U.S. 602 (1971). A rule does not violate the

Establishment Clause “merely because it ‘happens to coincide or harmonize with

the tenets of some or all religions.’” Bob Jones Univ. v. United States, 461 U.S.

574, 604 n.30 (1983) (quoting McGowan v. Maryland, 366 U.S. 420, 442 (1961)).




                                          2
      AFFIRMED IN PART, VACATED AND REMANDED IN PART.1




1
 We vacate and remand the Churches’ Free Exercise and Equal Protection Clause
claims in a concurrently filed order.

                                      3
                                                                          FILED
                                                                           JUL 19 2021
Foothill Church v. Watanabe, No. 19-15658
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
BRESS, Circuit Judge, concurring in part in the judgment and dissenting in part:

         For the reasons set forth in my dissent from the court’s order vacating and

remanding the churches’ Free Exercise Clause and Equal Protection Clause claims,

I agree that the district court properly dismissed the churches’ Establishment Clause

claim.